DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The IDS Form (SB08) submitted on 10 September 2020 has been considered.

Claims 1-3, 5-10, 12-17, and 19-20 are allowed.
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The prior art of record Chava et al. (US PGPUB #2004/0266462) in view of Yoon (KR #2006/0083485) teaches a computer-implemented method for translating a rich communication services (RCS) message, the method comprising:
receiving, by one or more processors of an RCS Messaging Server (RMS) and from a first device that is RCS-compatible, an invite message to request an RCS session for delivery of the RCS message between the first device and a second device.

But, Chava et al. in view of Yoon fails to teach a computer-implemented method for translating a rich communication services (RCS) message, the method comprising:
receiving, by one or more processors of an RCS Messaging Server (RMS) and from a first device that is RCS-compatible, an invite message to request an RCS session for delivery of the RCS message between the first device and a second device that is RCS-compatible, wherein the invite message is a Session Initiation Protocol (SIP) message to initiate the RCS session;

receiving, by the one or more processors of the RMS, the RCS message in a first language from the first device;
identifying, by the one or more processors of the RMS, a language preference configuration parameter included in at least one of the invite message or the accept message;
obtaining, by the one or more processors of the RMS, a language preference value of the second device based upon the language preference configuration parameter;
generating, by the one or more processors of the RMS, a translation of the RCS message in a second language from the RCS message in the first language in accordance with the language preference value of the second device; and
transmitting, by the one or more processors of the RMS, the translation of the RCS message in the second language to the second device.

These limitations, in combination with the remaining limitations of independent Claims 1, 8, and 15 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651